Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 12-14, 16-21, 42, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 12:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose in Figures 9-10 a method, performed by a RAN, for providing state information regarding a UE, the method comprising:
Receiving (S901, S1001), from an AMF, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below) and comprising a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  
After receiving the notification request, transmitting to the AMF a first notification indicating that the UE is in an inactive state.  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  
After transmitting to the AMF the first notification, detecting that the UE has transitioned from the inactive state to an active state.  
Subsequent to detecting that the UE has transitioned from the inactive state to an active state and responsive to the notification request, transmitting to the AMF a second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “transmitting to the AMF a first notification indicating that the UE is in an inactive state”).  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state (claimed “transmitting to the AMF a second notification indicating that the UE is in the active state”).
Refraining from transmitting to the AMF further notifications responsive to the notification request as a result of … ii) transmitting the second notification indicating that the UE is in the active state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, so RAN performs reporting to AMF only during the corresponding time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF.  Refer to Sections 0189-0195.
Ryu et al do not specifically disclose receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator. 
U.S. Publication No. 20190159282 to Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  

However, none of the prior art disclose the limitations “…refraining from transmitting to the AMF further notifications responsive to the notification request as a result of i) the reporting type indicator indicating that the AMF is requesting a single connected notification and ii) transmitting the second notification indicating that the UE is in the active state. ”, and can be logically combined with Ryu et al and Zhu et al.

Independent claim 23:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose a RAN comprising:
A receiver (receiver) for receiving (S901, S1001), from an AMF, a notification request (state reporting control message) identifying the UE (not specifically disclosed, but the RRC state reporting control message must include a UE identifier so RAN can determine the UE for which state information is requested; refer also to Zhu et al rejection below) and comprising a reporting type indicator (request type IE).  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE. 
Processing circuitry (processor), wherein the RAN is configured to: 
After receiving the notification request, transmit to the AMF a first notification indicating a current state of the UE (inactive state).  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  
After transmitting to the AMF the first notification, detecting that the UE has transitioned from the current state to a new current state (active state).  
Subsequent to detecting that the UE has transitioned from the current state to the new current state and responsive to the notification request, transmitting to the AMF a second notification indicating the new current state of the UE.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  If during the corresponding period, UE is initially in a RRC-active state and changes to a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is in an RRC-inactive state (claimed “transmit to the AMF a first notification indicating a current state of the UE”).  Then, if during the corresponding period, UE then changes from the RRC-inactive state back to the RRC-active state, RAN transmits a second notification to AMF reporting that UE is in an RRC-active state (claimed “transmitting to the AMF a second notification indicating the new current state of the UE”).
Refrain from transmitting to the AMF further notifications responsive to the notification request as a result of … ii) determining that the new current state is a connected state.  For the pending claim: it is assumed that the reporting period information indicates “period/time”, so RAN performs reporting to AMF only during the corresponding time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF.  Refer to Sections 0189-0195.
Ryu et al do not specifically disclose receiving, from an AMF, a notification request identifying the UE and comprising a reporting type indicator. 
U.S. Publication No. 20190159282 to Zhu et al disclose that a control plane network element 1 sends a status query request to the control plane network element 2 to request the status of UE, wherein the status of the UE can be connected or non-connected/idle.  The status query request includes the UE ID.  Refer to Sections 0268, 0276, 0287, 0291, 0299, 0305, 0306, 0317, 0342, 0356, 0358, and 0361.  

However, none of the prior art disclose the limitations “…refrain from transmitting to the AMF further notifications responsive to the notification request as a result of i) the reporting type indicator indicating that the AMF is requesting a single connected notification and ii) determining that the new current state is a connected state. ”, and can be logically combined with Ryu et al and Zhu et al.

Independent claims 42 and 43:
U.S. Publication No. 20200128420 to Ryu et al (support found in Provisional Application No. 62470345) disclose method performed by a RAN for providing state information regarding a UE, the method comprising:
The RAN receiving (S901, S1001) from an AMF a notification request (RRC state reporting control message) identifying the UE and comprising a reporting type indicator (request type IE) indicating that the AMF is requesting a … notification, wherein at the time the notification request is received the UE is in a connected state.  AMF transmits a RRC state reporting control message (S901, S1001) to RAN to command RAN to report RRC state transition of UE.  UE can be in a RRC-connected state with RAN (claimed “wherein at the time the notification request is received the UE is in a connected state”).  The RRC state reporting control message may include a request type IE (claimed “reporting type indicator”) indicating which type of reporting RAN should perform.  If the request type IE indicates direct reporting, RAN performs RRC state reporting to AMF indicating a current RRC state of the UE.  If the request type IE is not set to indicate whether to directly perform reporting, the RRC state reporting control message includes information about a reporting period.  The information about the reporting period may include one time, continuous, or period/time.  If the reporting period information indicates “one time”, RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If the request/reporting period information indicates “continuous”, RAN should report to the AMF whenever the RRC state of the UE is changed.  If the reporting period information indicates “period/time”, RAN should report whenever the RRC state of the UE is changed during the corresponding period.  For example: RAN may perform reporting on whether the RRC state of the UE is an RRC-active state or an RRC-inactive state to the AMF.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state, RAN transmits a first notification to AMF reporting that UE is initially in an RRC-inactive state.
In response to receiving the notification request comprising the reporting type indicator indicating that the AMF is requesting a ... notification at a time when the UE is in the connected state, the RAN performing the steps of: (1) transmitting to the AMF a notification indicating that the UE is in the connected state followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request.  For the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  If UE is initially in a RRC-inactive state and changes to a RRC-active state, RAN transmits a first notification to AMF reporting that UE is in a RRC-active state (claimed “transmitting to the AMF a notification indicating that the UE is in the connected state”).  Also for the pending claim: it is assumed that the reporting period information indicates “one time”, so RAN performs reporting to AMF only one time when the RRC state of UE is changed.  Since RAN performs reporting to AMF only one time when the RRC state of UE is changed and RAN has already reported to AMF that the RRC state of UE has changed from RRC-inactive to RRC-active, RAN will not transmit any other reports regarding the state of UE to AMF (claimed “followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request”).  Refer to Sections 0189-0195.
However, none of the prior art disclose the limitations “the RAN receiving from an AMF a notification request identifying the UE and comprising a reporting type indicator indicating that the AMF is requesting a single connected notification, wherein at the time the notification request is received the UE is in a connected state; and in response to receiving the notification request comprising the reporting type indicator indicating that the AMF is requesting a single connected notification at a time when the UE is in the connected state, the RAN performing the steps of: (1) transmitting to the AMF a notification indicating that the UE is in the connected state followed by (2) refraining from transmitting to the AMF any further notifications responsive to the notification request”, and can be logically combined with Ryu et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20180198867 to Dao et al disclose in Figures 1-83B a method for management of PDU sessions, including PDU session establishment procedures, PDU session modification procedures, PDU session state transfer procedures, PDU session release procedures, and UE handover procedures, wherein an AMF performs state transitions of the UE between idle and connected states.  Refer to Sections 0104-0746.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
July 11, 2022